Citation Nr: 1505338	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-31 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for coronary artery disease status post coronary artery bypass graft with scars (also claimed as ischemic heart disease) prior to November 22, 2010.

2.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease status post coronary artery bypass graft with scars (also claimed as ischemic heart disease) beginning on November 22, 2010.


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction remains with the RO in Louisville, Kentucky.

These matters were previously before the Board and remanded in March 2014 for further evidentiary development.  There has been substantial compliance with all indicated development and the matters are ready to be decided on the merits.  


FINDINGS OF FACT

1.  For the period prior to November 22, 2010, the Veteran's coronary artery disease status post coronary artery bypass graft with scars was not manifested by workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

2.  For the period beginning November 22, 2010, the Veteran's coronary artery disease status post coronary artery bypass graft with scars was not manifested by chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  


CONCLUSIONS OF LAW

1.  For the period prior to November 22, 2010, the criteria for an evaluation in excess of 10 percent for coronary artery disease status post coronary artery bypass graft with scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2014). 

2.  For the period beginning November 22, 2010, the criteria for an evaluation in excess of 60 percent for coronary artery disease status post coronary artery bypass graft with scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

This claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for coronary artery disease.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as a disability rating, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, all identified service treatment records and post-service treatment records, to include records associated with his claim for Social Security Administration disability benefits were obtained.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board remanded these matters in March 2014 for an additional VA examination to determine the severity of the coronary artery disease, to specifically include from 2002 to the present.  The record reflects that the Veteran did not attend the scheduled VA examination and indicated to the VA Medical Center that he wished to withdraw his appeal.  The Board notes that the AOJ sent the Veteran a letter and requested that he file a formal request to withdraw his appeal if he wished to withdraw his appeal, and that if he did not submit anything, the claim would be decided on the evidence of record.  The Veteran did not submit a response.  As the AOJ scheduled the Veteran for a VA examination as directed in the remand directives and the Veteran indicated that he did not wish to attend the examination, the Board finds that there was substantial compliance with the remand directives even though the examination did not take place.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board will therefore proceed to the merits of the appeal. 

Legal Principles 

The Veteran seeks an increased evaluation for his coronary artery disease.  By way of history, the Veteran filed a claim for a heart condition status post quadruple by-pass surgery in July 2002.  The Veteran's claim was denied in March 2004.  Subsequently, the Veteran filed a claim for TDIU in July 2010 and underwent a VA examination in conjunction with his claim on November 22, 2010.  He filed a separate claim for service connection for heart disease secondary to exposure to Agent Orange in December 2010.  By a rating decision issued in September 2011, the RO granted service connection for coronary artery disease and, in light of Nehmer v. Department of Veterans Affairs, granted an effective date of July 22, 2002, the date of the initial compensation claim for a heart disability.  The RO assigned a 10 percent rating prior to November 22, 2010, and a 60 percent rating effective November 22, 2010, the date of the VA examination.  

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as discussed below, a staged rating is warranted.  

As noted above, the Veteran's coronary artery disease was evaluated as 10 percent disabling prior to November 22, 2010 and 60 percent disabling beginning on that date under 38 C.F.R. § 4.104, Diagnostic Code 7005.  

This Diagnostic Code provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. 

A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

VA revised the regulation that pertains to the evaluation of specified cardiovascular disorders, those rated under Codes 7000 through 7007, 7011, and 7015 through 7020 effective from October 6, 2006.  See 38 C.F.R. 4.100.  The revised regulation did not alter the rating criteria under Diagnostic Code 7005 as outlined above; however, it contains the following new provisions: (1) in all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained. (2) even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis. (3) if left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.

Prior to November 22, 2010

The evidence reflects that the Veteran underwent quadruple heart by-pass surgery in September 2000.  His private treatment records reveal that he sought treatment for his coronary artery disease since that time and was prescribed to take medication.  However, aside from one treatment record dated from October 2000, within one month of his surgery, that revealed results for a stress test, the record does not contain evidence pertinent to the applicable rating criteria necessary to rate the severity of the Veteran's coronary artery disease prior to November 22, 2010.  

The Board notes that it does not find the results from the October 2000 stress test to be probative as the test was conducted two years prior to the initiation of the claim and within one month of the Veteran's quadruple by-pass surgery.  Therefore, the test would have been within the Veteran's convalescence period while recovering from surgery and, while the Board is aware that it must consider the Veteran's entire history when making disability evaluations, the current level of severity is the primary concern.  See Schafrath, 1 Vet. App. at 589; Francisco, 7 Vet. App. at 58.  

The Board has obtained all identified medical records prior to November 22, 2010, and there are no test results pertaining to METs; no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; and there are no test results pertinent to left ventricular dysfunction.  

Of note, the only pertinent lay statements provided by the Veteran during this time period are from his application for Social Security Benefits and an examination conducted in conjunction with his application.  At the examination in July 2009, the Veteran complained of dyspnea on exertion and poor exercise tolerance.  He stated that he was only able to walk 10 to 15 minutes on a flat level surface on a good day at a slow pace.  In his application, he also indicated that he would get short of breath easily.  Although the Board finds that the Veteran is competent to report that which he experiences, Layno v. Brown, 6 Vet. App. 465, 469 (1994), the regulation requires that the determination of what workload results in dyspnea, fatigue, angina, dizziness, or syncope be made by a medical examiner.  38 C.F.R. § 4.104, Note (2). 

The Board notes that VA is required to obtain a retrospective medical examination with regard to the nature or level of disability in the past in accordance with its duty to assist "once the evidence has met the minimal threshold of indicating the existence of a medical question.  It does not require a 'fishing expedition' to substantiate a completely unsupported claim."  Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (quoting Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992)).  The Board therefore remanded this matter in March 2014 in order to obtain a VA examination to determine the level of severity of the coronary artery disease since July 2002.  The AOJ subsequently scheduled the Veteran for a VA examination; however, the Veteran did not attend the scheduled examination and indicated to the VA Medical Center that he wished to withdraw his appeal.  The AOJ then sent the Veteran a letter and informed him that he could either submit a statement requesting to withdraw his appeal, or his appeal would be adjudicated based on the evidence of record.  The Veteran did not file a response to the letter.  

As the record contains insufficient lay and medical evidence to determine whether the severity of the Veteran's coronary artery disease warrants a rating in excess of 10 percent prior to November 22, 2010, the Board finds that it would be speculative to assign a higher rating than that which he is currently assigned.  Chotta, 22 Vet. App. at 86 (holding that speculative medical evidence generally will not satisfy the equipoise standard).  Accordingly, entitlement to a rating in excess of 10 percent prior to November 22, 2010 for coronary artery disease is denied.  

Similarly, the Board finds that a claim for a TDIU rating prior to November 22, 2010 has not been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Specifically, there is no evidence that the Veteran was unable to maintain substantially gainful employment during this time.  Further, as noted above, the Veteran was afforded an opportunity to have an examination to determine the severity of his coronary artery disease prior to November 22, 2010 and he did not attend.  Accordingly, the Board finds that the issue has not been reasonably raised by the evidence of record and referral for consideration on an extraschedular basis is not warranted.  

Beginning on November 22, 2010

The Veteran is in receipt of a 60 percent rating pursuant to DC 7005 beginning on November 22, 2010.  In order to warrant a higher, 100 percent rating, chronic congestive heart failure, or when a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent is necessary.  

The Veteran was afforded two VA examinations to determine the severity of his coronary artery disease.  At the November 2010 examination, the results of a stress test revealed that the Veteran could not use the treadmill due to his right ankle condition.  The examiner determined that the estimate of activity level was more than 5 METs and up to 7 METs.  The examiner explained that there was a slight limitation of physical activity and that there were no symptoms at rest, but ordinary (moderate) physical activity resulted in cardiac symptoms such as fatigue and dyspnea.  

It was also noted that the Veteran's heart size was normal as determined by an echocardiogram and the left ventricular dysfunction had an ejection fraction between 40 to 45 percent.  

The examiner reported that there was no evidence of congestive heart failure.  

The Veteran underwent a VA examination May 2012 and reported that his heart symptoms had not changed since the last VA examination.  The examiner also noted that he had no new cardiac events to include a myocardial infraction, angioplasty, or cardiac catheterization.  

After examination, the VA examiner reported that the Veteran's results were the same as from the prior examination.  The examiner specifically noted that there was no evidence of congestive heart failure, the ejection fraction was 45 percent, and the estimate of activity level was more than 5 METs and up to 7 METs.  

Accordingly, the Board finds that the Veteran does not present with any of the criteria necessary to warrant a 100 percent rating.  Significantly, he does not have congestive heart failure; workload of 3 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The Board has considered the Veteran's lay statements.  However, the Veteran has not alleged that he has congestive heart failure, left ventricular dysfunction with an ejection fraction of less than 30 percent, or workload of 3 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  As such, the Veteran's lay statement cannot be used to assign a 100 percent rating on a schedular basis.  

Scars

The Board has also considered whether a separate compensable rating is warranted for the scars associated with the quadruple by-pass surgery.  

The rating criteria for scars has changed twice since the Veteran filed his claim in July 2002.  

At the time he filed his claim, DC 7805 rated scars on limitation of function of the part affected; DC 7804 provided that scars, superficial, tender and painful on objective demonstration warranted a 10 percent rating.  The Note following DC 7804 provided that the 10 percent rating would be assigned, when the requirements were met, even though the location may be on the tip of the finger or toe, and the rating my exceed the amputation value for the limited involvement.  DC 7803 also provided for a 10 percent rating for scars, superficial, poorly nourished, with repeated ulceration.  

In August 2002, the regulations changed and DC 7805 rated scars based on limitation of the function of the affected part.  DC 7804 provided that superficial scars painful on examination warranted a 10 percent rating.  Higher ratings were warranted under DC 7801 for scars other than of the face, head, or neck if they were deep or caused limited motion.

The regulations changed again, effective on October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).   The revised DC 7805 provides that any disabling effects not considered in a rating provided under DCs 7800-7804 are to be considered under an appropriate diagnostic code.  The revised version of DC 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.

As shown, the same rating is warranted in this case under any of the rating criteria.  Consequently, discussion of retroactivity principles is unnecessary.

Here, the evidence reflects that the Veteran's scars are not painful or unstable.  Therefore, a compensable evaluation is not warranted.  

On VA examination in December 2003, it was noted that the Veteran stated that he would sometimes have some numbness in his feet and along the vein graft on his left leg from the quadruple bypass and that the scar was numb.  The VA examinations in November 2010 and May 2012 contain reports that the Veteran did have scars, but there was no indication that the scars were painful or unstable.  The Veteran's private treatment records also did not contain any reports that the Veteran had painful or unstable scars.  

As discussed above, the Board attempted to provide the Veteran with an additional VA examination, in part to determine whether his scars warranted a separate compensable evaluation.  However, the Veteran elected not to go to the examination.  Furthermore, the Veteran has not alleged that he has painful or unstable scars.  

In sum, a separate compensable rating for the Veteran's scars is not warranted.  

Extraschedular Consideration

In regard to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion here reflects that the symptoms of the Veteran's coronary artery disease are fully contemplated by the applicable rating criteria.  As the rating criteria encompass the Veteran's complaints of fatigue and his inability to perform strenuous activities, all of the Veteran's symptoms have been contemplated.  Accordingly, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to a rating in excess of 10 percent for coronary artery disease status post coronary artery bypass graft with scars, prior to November 22, 2010, is denied.  

Entitlement to a rating in excess of 60 percent for coronary artery disease status post coronary artery bypass graft with scars, beginning on November 22, 2010, is denied.  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


